Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: BELLUS Health provides update on activities LAVAL, QC, Oct. 21 /CNW Telbec/ - BELLUS Health Inc. (NASDAQ: BLUS; TSX: BLU) is pleased to provide an update on its branded nutraceutical and pharmaceutical activities. The commercial activities surrounding sales of its first natural health product, VIVIMIND(TM), to protect memory function are in full gear. Through BELLUS Health's wholly owned subsidiary, OVOS Natural Health Inc., VIVIMIND(TM) became available at the beginning of September on the Internet and progressively at over 2,000 retail points of sale across Canada. The distribution of the brand is on target as OVOS Natural Health has received many orders from major national drug, grocery, and mass merchandisers and Quebec natural health food stores, which will further translate into VIVIMIND(TM) becoming increasingly available to consumers by year-end. The Company is committed to the success of VIVIMIND(TM) and has therefore launched extensive marketing, sales and public relations campaigns to increase awareness and media exposure of the brand across Canada. Targeted at healthy baby boomers, VIVIMIND(TM) is a patent-protected, clinically tested, scientifically proven brand that is being offered to consumers to protect their aging memory. VIVIMIND(TM)'s uniqueness and efficacy are anticipated to not only take market share in the current cognition brand segment, but also grow the size of the market. VIVIMIND(TM) is expected to create and address a largely underserved self-care market. As part of its commercial activities to grow and expand into the global market, OVOS Natural Health is actively taking steps to launch in other geographies as early as 2009 and 2010, via large retail organizations and via potential partners with proven track records in the natural health, consumer health, multi-level marketing and naturopathic doctor channels. Eight months into the creation of OVOS Natural Health, the masthead brand VIVIMIND(TM) has reached all milestones in its commercial launch development and is on track to deliver its 2008 sales projections. The pharmaceutical programs are also progressing; BELLUS Health is advancing its programs in Type II diabetes and certain features of metabolic syndrome and Alzheimer's disease. The Company expects to file the Investigational New Drug application for the second Phase III clinical trial for eprodisate (KIACTA(TM)) for the treatment of Amyloid A amyloidosis in the fourth quarter of 2008. With respect to this second Phase III KIACTA(TM) clinical trial, a new protocol was developed that includes outcome measures that are similar to those used in the first Phase II/III clinical trial but with greater focus on renal disease. The new Phase III protocol was submitted for the Special Protocol Assessment and for Protocol Assistance to the U.S. Food and Drug Administration (FDA) and the European Medicines Agency (EMEA), respectively.
